 THE OUTLET COMPANYThe Outlet Company and Local Union 1348 of theInternational Brotherhood of ElectricalWorkers,AFL-CIO-CLC, Petitioner.Case 23-RC-4154May 29, 1975DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn December 13, 1974, the Regional Director forRegion 23 issued a Decision and Direction ofElection in the above-entitled proceeding, in whichhe directed that an election be conducted in a unit ofall employees at the Employer's television station.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions,Series 8, as amended, the ]Employer filed atimely request for review of the Regional Director'sdecision.On January 7, 1975, the National Labor RelationsBoard by telegraphic order granted the request forreview and stayed the election pending decision onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review andmakes the following findings:The Petitioner seeks to represent a stationwide unitcomposed of essentially all nonsupervisory, nonpro-fessional employees at station KSAT-TV in SanAntonio, Texas. The Regional Director found thatthese employees possessed a sufficient community ofinterest to constitute an appropriate unit in largemeasure because of the integrated nature of theEmployer's operation. The Employer contends that astationwide unit is inappropriate and that an electionshouldbe directed, if at all, in five separatedepartmental type units; i.e., programming-pro-21duction employees, newspersons, technicians,sales-men, and clericals.We find no merit in the Employer's contentions forwe are satisfied that there exists a functionalrelationship among all employees who contributedirectly to the production, presentation, and trans-mission of programs sufficient to warrant theirinclusion, when requested,in a singleunit.Bi-StatesCompany,117 NLRB 86 (1957);WTAR Radio-TVCorporation,168 NLRB 976 (1967). However, in ouropinion thesalesmen andclerical employees do notshare a sufficient community of interest with otheremployees in the unit to warrant their inclusion. Thesalesmen,who are only paid commissions, workprimarily outside of the Employer's facility solicitingadvertisers.As for the clerical employees, it isapparent that the receptionist, salessecretaries, clerkmessenger,collections clerk, and bookkeeper do nothave any direct involvement in the productionprocess.Although the BIAS (traffic) employees,production secretary, and production assistant comein contact with employees directly involved in theproduction and transmission of programs, theircontribution to such programs is only of an indirectnature.WTAR Radio-TV, supraat 978-979.Accordingly, we find that the following employeesconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All employees of the Employer at its stationKSAT-TV, San Antonio, Texas, who are directlyinvolved in or contribute to the production,presentation, or transmission of programs includ-ing producer-directors, technicians, productiontechnicians, film technicians, newspersons, andotheron-the-airpersonnel, but excluding allprofessional employees, clerical employees,sales-men, guards, and supervisors as defined in theAct.[Directionof Election andExcelsiorfootnoteomitted from publication.]218 NLRB No. 6